This is an appeal from an order of the District Judge remanding relator to the sheriff without bail. At a previous day of the term the appeal was dismissed because the record disclosed no notice of appeal from the order of the District Judge.
Upon motion for rehearing we find attached a certificate of the District Judge to the effect that notice of appeal was given. Therefore, the motion for rehearing is granted and the matter will now be determined upon its merits.
The facts in the case will not be set out in detail. The main case has been before this court heretofore, and the opinion will be found reported in 88 Tex.Crim. Rep., 227 S.W. Rep., 953. After the mandate in that case was issued, the presenthabeas corpus proceedings were begun. Sufficient facts are detailed in the opinion referred to for the purposes of this application for bail; and having in mind the verdict of the jury upon the former trial of the case, which fixed the punishment at less than capital, and the fact that certain testimony admitted upon that trial was held to have been erroneously admitted, and all of the other facts in the case being taken into consideration, we have reached the conclusion that it is a case where we would not be authorized in saying that the jury, upon another trial in the discharge of their duty, would be likely to inflict a death penalty.
Therefore, the judgment of the trial court will be reversed, and the relator admitted to bail in the sum of $15,000.
Bail granted. *Page 506